OFFICE   OF THE ATTORNEY   GENERAL                                                             OF TEXAS
                             AUSTIN




Eonomblr 0. x. Olrroa
COllDff Attoroa~
xotor County
Odrrm, Texas
DIar Sir:




                                                                                                      LI thr aborr
rtatad  pue8tlon                                                                                      oerrfull~ Oon-
rldarrd br thlr
                                                                                                      al Procadura
OS Taxa8, pro                                                                                         ?'aid8herlff6
and oonateblr                                                                                          SIotlon 1 o?
                                                                         allraer   frrs.   680-
                                                                        fro8   ror attaohin&
                                                                       on 3 of aala lrtlclr
                                                                       Jury                  1D aaoh ~888



                                   lrlaturr of Taxar, prorldaa mllrae0
                                   rlalnrl prooarr and rumonlng or
                                     Swtlon 6 o? raid artlolr al80


raying attached rltnoase8    to court, proridw    tar8 snd
lxp0arr8 Sor ooavrylng dtnraarr      in hab888 oorpus pro-
oaodl~r   out of hlr oounty,   rto.   soatlon 6 ot raid
r r tlo plr
          r o r lda
                 fr or fo
                       8 rlttmdlaprllonar8
                                   u                                                                          on




                  ~_.   ---.__..   - ..-..   --   . ..^.......   -.-    .-.~“Y.~~r-r..~~.“r”“.Y...l                  “..I...   ..slnT.YI
                                                                     .,.   ..,




     ~Onorablr     0. X. Oarron, page 2


     habear OOrpUB, with      ailr8ga   f808,   rto.
                   Arti018 1034, CO48 Ot CriJBiDal krOOBdur8 of
     Tarar,  prOYfd88 for the BXaainatiOD and approval          or
     diBBpprOYa1 by the di8triOt  jUdg8 Of tha officrrr’
     aooount rgalmt       the State.

               Artlolcs 3883 all6 3891, RBI188d CiVil.8t~tUtBB
     Of Taraa, 88t Out the MIilWm f888 rhlOh may be retained
     by PrBOillOt, OOUnt~ WI6 dirtriOt OffiOBrB Of thi8 Stat@.

               % Cal1 yOUr attention t0 th8 1a8t paragraph
     of b.rtiOlB 3891, RaIisrd Civil Statute8 of Texas, which
     read8 a8 fO11owBl
                      *The ccaip8n8ation,limitation8 and %axl-
              mum8 herein fixed shell also apply to all
              ?888 BIldCO?3ptIllBatiOD WhEtBOBl~~  OOllsOtad
              by aaid officer8 in their official capacity,
              whether aooountsbla 88 fess of offior un-
              aor the FI'BBBntlaw, end Bny law, caneral
              or apccial, to the OOntrBry i8 hereby ex-
              pr888l.yrBpC9lBd. Th8 only kind and oharao-
              ter oi oompansation axcnpt from tha provlrlons
              of this Act shall be raaards ra~air8d       by
              Sheriffs for apprehension of Orimill81# or
              fugltlr88 from juatlaa end for the rtootery
              of stolen property, and EonBy reaaitad         by
              County fUde88 8Xld ~UStiCBB    Of the Pea08 for
              ~crforalng    marriage osremonics, which mm
              shall not be accoantabl8 tir and not requirrd
              to be reported as fas8 or offica.w
               ClBarly, th8 fe88 Bet Out in !hiUlB  1029,
     Coda of Criminal Procadaro, do not Oclparlthln any
     of thr exooptlonr In the last paragraph of Artiola
     3891, Rotlsr4 Civil Statutrs, mpra.
               T0a are thaNfOr   r88pectfully adrisad that
     it IS the opinion of thlr department that your question
     should be anrrsrrd in the affirmatirr and it ie 80
     anaw8r84.
                                        Tour8    vary   truly
APPROVEDZ'J!B
            23, 1940




                                                  Wm. J. Fanning
                                                       Aaairtant